

117 HR 81 IH: Redistricting Transparency Act of 2021
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 81IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Cooper introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require States to carry out Congressional redistricting in accordance with a process under which members of the public are informed of redistricting proposals and have the opportunity to participate in the development of such proposals prior to their adoption, and for other purposes.1.Short Title; Finding of Constitutional Authority(a)Short TitleThis Act may be cited as the Redistricting Transparency Act of 2021.(b)FindingCongress finds that it has the authority to require States to follow certain procedures in carrying out Congressional redistricting after an apportionment of Members of the House of Representatives because—(1)the authority granted to Congress under article I, section 4 of the Constitution of the United States gives Congress the power to enact laws governing the time, place, and manner of elections for Members of the House of Representatives; and(2)the authority granted to Congress under section 5 of the fourteenth amendment to the Constitution gives Congress the power to enact laws to enforce section 2 of such amendment, which requires Representatives to be apportioned among the several States according to their number.2.Requiring Redistricting to be Conducted Under Procedures Providing Opportunity for Public Participation(a)Requirement(1)In generalNotwithstanding any other provision of law, any Congressional redistricting conducted by a State shall be conducted in accordance with a process under which the entity responsible for developing Congressional redistricting plans in the State (hereafter in this Act referred to as the State redistricting entity)—(A)in accordance with section 3, establishes and operates an internet site;(B)in accordance with section 4, provides opportunities for participation by members of the public in the initial development of such plans;(C)in accordance with section 5, provides opportunities for members of the public to respond to the proposed final Congressional redistricting plan; and(D)in accordance with section 6, notifies members of the public regarding the final Congressional redistricting plan adopted for the State.(2)Other procedures permittedNothing in this Act or the amendments made by this Act may be construed to prohibit a State from conducting Congressional redistricting in accordance with such procedures as the State considers appropriate, to the extent that such procedures are consistent with the applicable requirements of this Act and the amendments made by this Act.(3)No effect on redistricting for State or local electionsNothing in this Act or the amendments made by this Act may be construed to affect any procedures a State or a unit of local government in a State may use to conduct redistricting with respect to elections for State or local offices.(b)Conforming AmendmentSection 22(c) of the Act entitled “An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress”, approved June 18, 1929 (2 U.S.C. 2a(c)), is amended by striking “in the manner provided by the law thereof” and inserting: “in a manner consistent with the requirements of the Redistricting Transparency Act of 2019”.3.Public Internet Site for State Redistricting Entity(a)Establishment and Operation of SiteEach State redistricting entity shall establish and maintain a public internet site which meets the following requirements:(1)The site is updated continuously to provide advance notice of meetings held by the entity and to otherwise provide timely information on the entity’s activities.(2)The site contains the most recent available information from the Bureau of the Census on voting-age population, voter registration, and voting results in the State, including precinct-level and census tract-level data with respect to such information, as well as detailed maps reflecting such information.(3)The site permits any individual to submit comments on any plan proposed by the entity, and to submit questions, comments, and other information with respect to the entity’s activities.(4)The site includes any other information the entity is required to post under this Act.(b)Deadline for Posting of Comments Submitted by PublicThe State redistricting entity shall ensure that any comment submitted by a member of the public to the site established under this section, including a comment on any plan proposed by the entity or any other person, and any other comment relating to Congressional redistricting in the State, is posted on the site not later than 72 hours after submission.(c)Updating of InformationThe State redistricting entity shall take all actions necessary to ensure that the site established under this section is updated continuously to provide timely advance notice of the entity’s meetings and to otherwise provide timely information on the entity’s activities.(d)DeadlineThe State redistricting entity shall establish the site under this section as soon as practicable after the completion of the regular decennial census, but in no case later than the final deadline provided under section 22(b) of the Act entitled “An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress”, approved June 18, 1929 (2 U.S.C. 2a), for the Clerk of the House of Representatives to transmit to the State the notice of the number of Representatives to which the State is entitled in the following Congress.4.Opportunities for Participation in Initial Development of Congressional Redistricting PlansDuring the 60-day period which begins on the date the State receives the notice referred to in section 3(d), the State redistricting entity shall solicit the input of members of the public in its work to develop initial Congressional redistricting plans for the State by carrying out the following activities:(1)Publishing and posting on the internet site established under section 3 the criteria which the entity will use to develop the Congressional redistricting plan for the State.(2)Holding at least one hearing in the State at which members of the public may provide comments on such criteria and any other issues relating to Congressional redistricting in the State.(3)Publishing and posting the transcript of each such hearing, or posting a link to a video recording of each such hearing, on the internet site not later than 7 days after the conclusion of the hearing.5.Opportunities to Respond to Proposed Final Congressional Redistricting Plan Adopted by Redistricting Entity(a)Notice of Final PlanNot later than 10 days prior to adopting a final Congressional redistricting plan for the State, the State redistricting entity shall post on the internet site established under section 3 (and, if practicable, cause to have published in newspapers of general circulation throughout the State) the following information:(1)A detailed version of the proposed final plan, including—(A)a map showing each Congressional district established under the plan;(B)a statement of the voting age population by race and membership in a language minority group of each such district; and(C)a statement of the number of registered voters in each such district, broken down by political party affiliation to the extent that such information is available under State law.(2)A statement explaining the entity’s reasons for adopting the proposed final plan and the reasons why the adoption of the plan will best serve the public interest.(3)Any dissenting statement of any member of the entity who did not approve the proposed final plan.(4)A statement that members of the public may submit comments regarding the proposed final plan through the internet site, together with information on how members of the public may submit such comments to the entity through other methods.(b)Public Hearing Prior to Adoption of Final PlanNot later than 7 days prior to adopting the final Congressional redistricting plan for the State, the State redistricting entity shall hold at least one hearing in the State at which members of the public may provide comments on the plan and members of the entity may explain the reasons why the adoption of the plan will best serve the public interest. The entity shall publish and post the transcript of each such hearing, or post a link to a video recording of each such hearing, on the internet site established under section 3.(c)Treatment of Amended and New PlansIf, in response to public comment or for any other reason, the State redistricting entity posts an amended version of the proposed final Congressional redistricting plan which is posted on the internet site under subsection (a) or posts a new proposed final Congressional redistricting plan, subsections (a) and (b) shall apply with respect to the amended version of the plan or the new plan in the same manner as such subsections apply with respect to the proposed final plan which is first posted under subsection (a), except to the extent that the application of such subsections would require the entity to violate a deadline established by State law for the submission of a final Congressional redistricting plan to the State legislature.6.Notice of Final Adopted Congressional Redistricting PlanNot later than 7 days after the State redistricting entity adopts the final Congressional redistricting plan for the State, the entity shall post on the internet site established under section 3 (and, if practicable, cause to have published in newspapers of general circulation throughout the State) the following information:(1)A detailed version of the plan, including—(A)a map showing each Congressional district established under the plan;(B)a statement for each such district of the total population and voting age population by race and membership in a language minority group; and(C)a statement of the number of registered voters in each such district, broken down by political party affiliation to the extent that such information is available under State law.(2)To the extent that the State maintains data on the number of registered voters by race and membership in a language minority group, a statement for each such district of the number of registered voters by race and membership in a language minority group.(3)A statement explaining the entity’s reasons for adopting the plan and the reasons why the adoption of the plan will best serve the public interest.(4)Any dissenting statements of any members of the entity who did not approve the plan.7.Effective DateThis Act and the amendments made by this Act shall apply with respect to any Congressional redistricting which occurs after the regular decennial census conducted during 2020.